Citation Nr: 1505030	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-47 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral foot disability, other than bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction of this case now resides with the VA RO in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at an October 2011 travel board hearing.  A transcript of that hearing is of record.

The issue currently on appeal was previously before the Board in March 2012 at which point it was remanded for further development.  It has now been returned to the Board for additional appellate review.

The Board notes that in March 2012 the issues on appeal were captioned as: entitlement to service connection for left foot status post bunionectomy and fourth proximal interphalangeal joint (PIPJ) arthroplasty, entitlement to service connection for a left foot disability, other than a left foot status post bunionectomy and fourth proximal interphalangeal joint (PIPJ) arthroplasty, and entitlement to service connection for a right foot disability.

In a January 2013 rating decision the Appeals Management Center (AMC) granted service connection for bilateral pes planus.  

The Board has rephrased the issue remaining as service connection for a bilateral foot disability, other than bilateral pes planus.

The Board is obligated by law to ensure that the AMC/RO complies with its directives on remand; where the remand is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

While some of the directives requested were completed on remand, it is apparent that not all the necessary development was addressed.  Thus, the Board is forced to remand the issue once again.

The Board apologizes for the further delay in adjudication of this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2011 Board remand, the Board instructed the RO/AMC to schedule the Veteran for a VA examination and to determine what, if any, foot diagnoses the Veteran has, and if she has any disabilities to determine if they are related to active duty service, to determine if the Veteran has pes planus and if so if it's aggravated by service, and to determine if any foot disabilities are aggravated by pes planus. 

The Veteran was afforded a VA examination in April 2012.  The examiner determined that the Veteran has a diagnosis of pes planus that was aggravated by active duty service.

The examiner also opined that the Veteran's "other foot conditions [diagnosed as metatarsalgia and hallux valgue] are not related to pes planus diagnosis."

The examiner did not address whether the Veteran's foot disabilities, other than pes planus, began in or are otherwise linked to the Veteran's service, or if the Veteran's foot disabilities, other than pes planus, are caused by or aggravated by the Veteran's service-connected pes planus.

Accordingly, an additional VA opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  If possible (but not required), return the claims folder to the examiner that provided the April 2012 examination report and opinion in order to obtain an addendum opinion.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.

Based on a review of the record, the examiner should first provide a current diagnosis for any foot disability other than bilateral pes planus.

Next, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any foot disability, other than pes planus, began during service or is otherwise linked to service.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) than any foot disability, other than pes planus, is proximately due to, or aggravated by, the Veteran's service-connected pes planus.

A review of this remand, as well as the March 2012 remand may help the examiner.

If the April 2012 VA examiner is unavailable, determine whether the Veteran requires a new examination with a different VA examiner or whether a new examiner can provide a sufficient medical opinion by reviewing the claims file.

2.  Then, readjudicate the issue on appeal.  If the benefits sought remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




